Dismiss and Opinion Filed June 29, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00383-CV

               CHARLES ANTHONY ALLEN SR., Appellant
                                V.
TUESDAY REAL ESTATE, SUNWEST MORTGAGE INC. & REVERSE MORTGAGE
                      FUNDING, INC., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-09565

                              MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Whitehill
                                  Opinion by Justice Whitehill
       We questioned our jurisdiction over this appeal from the trial court’s October 23, 2017

order of dismissal as it did not appear the appeal was timely filed. See Brashear v. Victoria

Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.–Dallas 2009, no pet.) (op. on

reh’g) (timely filing of notice of appeal is jurisdictional). Because a timely motion to reinstate was

filed, the notice of appeal was due January 22, 2018 or, with an extension motion, February 6,

2018. See TEX. R. APP. P. 4.1(a), 26.1(a), 26.3. The notice of appeal, however, was not filed until

April 3, 2018.
       We afforded appellant an opportunity to file a letter brief addressing our jurisdiction, but

he failed to do so and has not otherwise corresponded with the Court. Because the record reflects

the notice of appeal was untimely, we dismiss the appeal for want of jurisdiction. See id. 42.3(a).




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE

180383F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CHARLES ANTHONY ALLEN SR.,                        On Appeal from the 95th Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-15-09565.
 No. 05-18-00383-CV        V.                      Opinion delivered by Justice Whitehill,
                                                   Justices Francis and Fillmore participating.
 TUESDAY REAL ESTATE, SUNWEST
 MORTGAGE INC. & REVERSE
 MORTGAGE FUNDING INC., Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered June 29, 2018.




                                             –3–